 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBIN L. HARRIS (CABN 123364)
   LLOYD FARNHAM (CABN 202231)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7016
             FAX: (415) 436-7234
 8           Robin.Harris2@usdoj.gov

 9 Attorneys for United States of America
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) CASE NO. CR 18-0310 EMC
14                                                    )
             Plaintiff,                               ) STIPULATION RE: FOREIGN DEPOSITION AND
15                                                    ) ORDER [PROPOSED]
        v.                                            )
16                                                    )
     LAWRENCE GERRANS,                                )
17                                                    )
             Defendant.                               )
18                                                    )

19

20           Plaintiff, the United States of America, and defendant, Lawrence Gerrans, respectfully advise the
21 Court that Santa Rita jail has requested a court order to facilitate defendant’s telephone participation in

22 the Rule 15 deposition of witness Ehran Gunday. This foreign deposition is scheduled to take place at

23 10:00 a.m. on November 14 and 15, 2019 the American Embassy in Athens, Greece. Athens, Greece is

24 ten hours ahead of Pacific Standard Time. Accordingly, Santa Rita jail will need to have the defendant

25 available from approximately 11:00 p.m. on November 13, 2019 through noon on November 14, 2019

26 and, if necessary, the same time-frame for November 15, 2019. The parties hereby stipulate that

27 defendant’s participation by telephone in the Rule 15 foreign deposition from midnight on November

28 13, 2019 through noon on November 14, 2019 and, if necessary, from midnight on November 14, 2019

     STIP AND ORDER
     CR 18-0310 EMC
 1 through noon on November 15, 2019, is an exigent circumstance. Thus, the parties jointly request the

 2 Court to order Santa Rita jail personnel to have the defendant available by telephone from 11:00 p.m. on

 3 November 13, 2019 through noon on November 14, 2019 and, if necessary, from 11:00 p.m. on

 4 November 14, 2019 through noon on November 15, 2019. The parties stipulate and agree that

 5 defendant’s telephone participation in the foreign deposition is an exigent circumstance that will require

 6 the jail to wake defendant before 5:00 a.m. and may require lights to be turned on after 11:00 p.m.

 7

 8 DATED: November 6, 2019                                        Respectfully submitted,

 9                                                                DAVID L. ANDERSON
                                                                  United States Attorney
10
                                                                                 /s/
11                                                                ROBIN L. HARRIS
                                                                  Assistant United States Attorney
12
                                                                                /s/
13                                                                BRIAN GETZ
                                                                  Attorney for Defendant
14

15                                                    ORDER

16          The parties having so stipulated and GOOD CAUSE APPEARING, IT IS HEREBY ORDERED,

17 that, for the Rule 15 deposition of witness Ehran Gunday, Santa Rita jail will provide defendant with

18 telephone access to the deposition from 11:00 p.m. on November 13, 2019 through noon on November

19 14, 2019 and, if necessary, from 11:00 p.m. on November 14, 2019 through noon on November 15,

20 2019. IT IS FURTHER ORDERED that to accommodate the aforementioned time periods, Santa Rita

21 jail is permitted to wake the defendant before 5:00 a.m. and, if necessary, to turn on the lights after

22 11:00 p.m. for the limited purpose of facilitating defendant’s telephone participation in the Rule 15

23 deposition.

24          IT IS SO ORDERED.

25
       DATED: November 6, 2019                     HON. EDWARD M. CHEN
26                                                 United States District Court Judge

27

28

     STIP AND ORDER
     CR 18-0310 EMC
